1                                   JS-6
2
3
4
5
6
                          UNITED STATES DISTRICT COURT
7
                        CENTRAL DISTRICT OF CALIFORNIA
8
9
10    RAYCILE GREEN,                             Case No. CV 18-4184-KK
11                               Plaintiff,
12                       v.                      JUDGMENT
13    NANCY BERRYHILL, Deputy
      Commissioner for Operations, Social
14    Security Administration,
15                                 Defendant.
16
17
18         Pursuant to sentence four of 42 U.S.C. § 405(g), IT IS ADJUDGED that the
19   decision of the Commissioner of the Social Security Administration is REVERSED,
20   and this action is REMANDED for further administrative proceedings.
21
22   Dated: January 30, 2019
23                                            HONORABLE KENLY KIYA KATO
                                              United States Magistrate Judge
24
25
26
27
28
